          Case 6:20-cv-07039-FPG Document 25 Filed 05/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARRIE M. LEO,
                                               Plaintiff,              Case # 20-CV-7039-FPG

v.                                                                     DECISION AND ORDER

NEW YORK STATE DEPARTMENT OF
ENVIRONMENTAL CONSERVATION, et al.,
                              Defendants.


       On December 4, 2020, Plaintiff commenced this action against various state and federal

entities pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971). ECF No. 1. Plaintiff challenges what she says are years of

Defendants’ abusive and conspiratorial conduct targeting her wildlife center, which led to the theft

of her wild animals, the revocation of her licenses, and the wildlife center’s ultimate demise.

       On May 3, 2021, Plaintiff filed a “Petition for Review of Agency Final Determination

Made by ALJ & Complaint of Deprivation of Rights.” ECF No. 23. In it, Plaintiff seeks judicial

review of an Order from the United States Department of Agriculture, entered on February 26,

2021, terminating her Animal Welfare Act (“AWA”) License 21-C-0435. ECF No. 23 at 1-2.

       Pursuant to 7 U.S.C. § 2149, an aggrieved AWA licensee may, “within 60 days after entry”

of “a final order of the Secretary,” seek review of “such order in the appropriate United States

Court of Appeals.” Accordingly, this Court does not have jurisdiction over Plaintiff’s Petition and

it must be dismissed. Plaintiff is advised that she must file her Petition within the applicable statute

of limitations in the appropriate United States Court of Appeals.

       IT IS SO ORDERED.

Dated: May 6, 2021
       Rochester, New York                             ___________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court
